OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition containing four charges of professional misconduct. After a hearing at which the respondent appeared pro se, the Special Referee sustained all four charges. The Grievance Committee now moves to confirm the Special Referee’s report. The respondent has neither cross-moved nor submitted any papers in response to the Grievance Committee’s motion.
The four charges of the petition are based on a common set of factual allegations. On or about June 22, 1995, the Grievance Committee issued an Admonition to the respondent for failing to maintain proper registration with the Office of Court Administration, as required by Judiciary Law § 468-a and 22 NYCRR 118.1. The respondent was directed to comply with those requirements and to provide the Grievance Committee with proof thereof within 30 days after his receipt of the Admonition. The respondent received the Admonition on June 26, 1995, but failed to comply with the aforesaid requirements.
Charge One alleged that the respondent engaged in conduct prejudicial to the administration of justice, in violation of Code of Professional Responsibility DR 1-102 (A) (5) (22 NYCRR 1200.3 [a] [5]).
Charge Two alleged that the respondent engaged in conduct that reflects adversely on his fitness to practice law, in violation of Code of Professional Responsibility DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]).
Charge Three alleged that the respondent has been guilty of professional misconduct in violation of Judiciary Law § 468-a.
Charge Four alleged that the respondent has been guilty of professional misconduct in violation of 22 NYCRR 118.1.
In view of the respondent’s admissions and the evidence adduced, the Special Referee properly sustained all four charges. The Grievance Committee’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to impose, we have considered the severe business problems experienced by the respondent during this time interval, his marital problems, and his submission of proof that he had paid *115$900 in registration fees. Under the totality of circumstances, the respondent is censured for his professional misconduct.
Mangano, P. J., Bracken, Rosenblatt, Miller and Copertino, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Barry L. Chasky, is censured for his professional misconduct.